Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 06/27/2022 has been entered. Claims 1, 11 and 21 have been amended. Claims 1-30 are pending in this application.

Applicant's arguments with respect to claims 11-20 rejection under 35 U.S.C 101 have been fully considered and persuasive. The rejection has been withdrawn.

Response to Argument
Applicant's arguments with respect to the claims’ amendment filed on 06/27/2022 for independents claims 1, 11 and 21 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5-9, 11, 15-19, 21 and 25-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over both claims 1-30 of copending application No. 17/105,093 and claims 1, 8-10, 11, 18-20, 21 and 28-30 of copending application No. 17/105,125.

Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming a common subject matter; “defining a unified query on a unified platform concerning a plurality of security relevant subsystems and providing a plurality of subsystem specific queries to the plurality of security relevant subsystems”.
Allowable Subject Matter

Claims 1-30 would be allowable should Applicant overcome the Double Patenting rejection set forth therein.

The following is an examiner’s statement of reasons for identifying allowable subject matter.	

The closest prior arts made of records are, Murphy et al. (U.S. Pub. No. 2017/0006058 A1, referred to as Murphy) and Crabtree et al. (U.S. Pub. No. 2018/0241767 A1, referred to as Crabtree).

Murphy discloses a method for importing threat data from a plurality of threat data sources, thus generating a plurality of raw threat data definitions. The plurality of raw threat data definitions are processed, thus generating a plurality of processed threat data definitions. The plurality of processed threat data definitions are processed to form a master threat data definition. The master threat data definition is provided to one or more client electronic devices.

Crabtree discloses a system for comprehensive cybersecurity analysis and rating based on heterogeneous data and reconnaissance. The system comprises a multidimensional time-series data server configured to create a dataset with at least time-series data gathered from passive network reconnaissance of a client; and a cybersecurity scoring engine configured to retrieve the dataset from the multidimensional time-series data server, process the dataset using at least computational graph analysis, and generate an aggregated cybersecurity score based at least on results of processing the dataset.

However, regarding claims 1, 11 and 21, the prior art of Murphy and Crabtree when taken in the context of the claim as a whole do not disclose nor suggest, “establishing connectivity with a plurality of security-relevant subsystems within a computing platform, wherein each security-relevant subsystem is deployed within the computing platform and monitors the operation and activity within the computing platform and wherein each security-relevant subsystems monitors and logs their activity with respect to the computing platform; defining a plurality of subsystem-specific queries on a unified platform concerning the plurality of security-relevant subsystems, wherein one or more of the plurality of subsystem-specific queries has a defined execution schedule; and providing the plurality of subsystem-specific queries to the plurality of security- relevant subsystems.”.

Claims 2-10 depends on claim 1, claims 12-20 depend on claim 11 and claims 22-30 depend on claim 21 and are of consequence identified as allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435